USCA4 Appeal: 22-1262      Doc: 11         Filed: 05/17/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1262


        DAVID WEBB,

                             Plaintiff - Appellant,

                      v.

        MICHAEL KLINE, Mayor; HILARY A. CROTHERS-MOORE, Commissioner;
        CORPORAL DENNIS R. WOOD, Police Officer; SERGEANT MICHAEL S.
        HICKEY,

                             Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
        Mark Coulson, Magistrate Judge. (1:22-cv-00008-JMC)


        Submitted: April 28, 2022                                         Decided: May 17, 2022


        Before MOTZ, RICHARDSON, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        David Webb, Appellant Pro Se. Jason L. Levine, LOCAL GOVERNMENT INSURANCE
        TRUST, Hanover, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1262      Doc: 11         Filed: 05/17/2022     Pg: 2 of 2




        PER CURIAM:

               David Webb seeks to appeal the magistrate judge’s order granting the Defendants’

        motion for an extension of time to respond to Webb’s complaint and denying Webb’s

        motions for entry of default, default judgment, and sanctions. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order Webb seeks to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We deny Webb’s motion for a stay pending appeal as moot.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      DISMISSED




                                                    2